Citation Nr: 0124339	
Decision Date: 10/09/01    Archive Date: 10/09/01

DOCKET NO.  01-05 245A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved death pension benefits in the amount of $7,508.00, 
to include whether the overpayment was properly created and 
whether waiver is precluded by bad faith.


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel


INTRODUCTION

The veteran had active duty from January 1941 to August 1945.  
The appellant is the widow of the veteran.

This case arises before the Board of Veterans' Appeals (Board) 
on appeal from a January 2001 decision of the Committee on 
Waivers and Compromises (Committee) of the Atlanta, Georgia, 
Department of Veterans Affairs (VA) Regional Office (RO), that 
denied the above claim. 

This case has been advanced on the docket because of 
administrative error that resulted in significant delay in 
docketing the appeal.  38 C.F.R. § 20.900(c) (2001)


REMAND

Review of the appellant's waiver claim at this time would be 
premature.  A debtor may dispute the amount or existence of 
a debt, which is a right that may be exercised separately 
from a request for waiver or at the same time.  See 
38 C.F.R. § 1.911(c)(1) (2001).  An informal dispute as to 
the amount or existence of the debt is defined in Department 
regulations as a communication in writing that questions 
whether the debtor owes the debt or whether the amount is 
accurate.  Ibid.  The Committee must address any issue of 
the amount or existence of the debt in concert with a waiver 
claim.  See Schaper v. Derwinski, 1 Vet. App. 430 (1991); 
Smith v. Derwinski, 1 Vet. App. 267 (1991); VAOPGCPREC 6-98.  
A grant or denial of a waiver presupposes the propriety of 
the creation of the indebtedness in the first instance.  See 
Parker v. Brown, 7 Vet. App. 116 (1994)(finding that a claim 
is intertwined only if the RO would have to reexamine the 
merits of any denied claim which is pending on appeal before 
the Board).

In February 2001, the appellant questioned the amount and/or 
existence of the indebtedness.  She alleged that she 
reported all her income for 1996, from Social Security and 
retirement, and that she had no other income.  There is 
associated with the claims folder a document identified as 
an audit.  Nothing on that form identifies it as an audit of 
this appellant's account, and there is no indication that it 
was provided to her.  There is also no indication that the 
appellant was given notice of her appellate rights on this 
issue.  See 38 C.F.R. § 3.103(b) (2001).  The appellant 
should be provided appropriate notification on remand.

Additionally, there is a discrepancy between the amount of 
the indebtedness reflected on the audit in the claims file 
($5,098.00), and the amount of the indebtedness that is the 
subject of this waiver claim ($7,508.00).  This should be 
clarified on remand.

There are also relevant documents that are not associated 
with the claims folder.  Letters dated in January 1997 and 
May 2000 from the RO to the appellant indicate that she had 
filed eligibility verification reports (EVRs).  In a July 
2000 letter, it was also noted that the appellant had 
verified receiving additional income in 1996.  Particularly 
in view of the fact that the appellant has contended that 
she did, in fact, report all of her income for 1996, her 
EVRs or Financial Status Reports (FSRs) on which such 
information would have been reported are relevant.  They 
have a bearing on whether the overpayment arose because she 
failed to report income or whether it was reported by her 
but not picked up by the RO.  There are no EVRs at all in 
the claims folder, and the FSRs of record are dated in 
August 2000 [sic] and November 2000 and November 1999.  
There are no other pertinent financial verification 
documents of record, and they should be associated with the 
claims file on remand.

Finally, the statement of the case (SOC) provided to the 
appellant references documents and actions that the Board is 
unable to associate with information in the claims file.  The 
SOC notes that a notice of overpayment was sent to the 
appellant dated July 22, 2000.  No such document is of 
record.  The SOC states that the RO received the request for 
waiver from the Debt Management Center on January 3, 2001.  
Said document is not of record.  There is of record a copy of 
a statement in support of claim, telecopied to the RO on 
December 4, 2000, in which the appellant stated she was 
responding to a letter dated November 27, 2000 (not of record 
in the claims file), asking that waiver of the indebtedness 
be considered.  The SOC further indicates that the appellant 
filed a notice of disagreement with the waiver decision on 
March 15, 2001.  The notice of disagreement of record with 
respect to this waiver claim was received on February 20, 
2001.  If the appellant filed an additional statement on 
March 15, 2001, it should be associated with the claims file.

In undertaking the readjudication of this claim, the RO 
should assure compliance with the Veterans Claims Assistance 
Act of 2000 (VCAA), as applicable.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West Supp. 2001); 66 Fed. Reg. 45,620, 45,630-32 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159).

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  Adjudicate the appellant's claim 
concerning the amount and existence of 
the overpayment in issue, undertaking 
such development as is necessary in order 
to adjudicate the issue.  In so doing, 
clarify the reason for the discrepancy 
between the amount of the indebtedness 
reflected on the undated and unidentified 
audit ($5,098.00), and the amount of the 
indebtedness that is the subject of this 
waiver claim ($7,508.00).  Provide a 
detailed accounting to the appellant, 
explaining the amount of the overpayment 
and how it was calculated.  If the 
determination is adverse to her, notify 
her of the determination and of her 
appellate rights, including the need to 
file a notice of disagreement and, 
following issuance of a statement of the 
case, a substantive appeal within an 
appropriate period of time in order to 
assure appellate review of this claim in 
conjunction with the current appeal.

2.  Associate with the claims folder 
copies of all of the appellant's EVRs or 
Financial Status Reports and any 
information she provided verifying the 
receipt of unreported income in 1996.  If 
any of these documents are unavailable, 
this should be noted in the claims 
folder.  Associate with the claims file 
any letters notifying the appellant of 
the indebtedness, to include the July 22, 
2000, letter referenced in the statement 
of the case and the November 27, 2000, 
letter referenced in the appellant's 
November 30, 2000, statement in support 
of claim.  Associate with the claims file 
the statement from the appellant 
identified in the statement of the case 
as the March 15, 2001, notice of 
disagreement.  If any of these records 
are unavailable, or if dates were 
incorrectly provided in the statement of 
the case, the claims file should be 
noted, and an explanation should be 
included in any supplemental statement of 
the case.

3.  Review the file to determine whether 
further notification or development may be 
required pursuant to the VCAA, and 
undertake it if it is required.  Then, 
readjudicate the appellant's claim 
requesting waiver of recovery of the 
overpayment of improved death pension 
benefits.  Supporting analysis and 
explanation for the decision must be 
provided.  If the findings remain adverse 
to the appellant, provide her a 
supplemental statement of the case and an 
opportunity to reply thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The appellant need take no 
action until she is so informed.  She has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001). 

